Citation Nr: 1225334	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  07-35 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an increased rating for service-connected lumbar laminectomy and discectomy, L5-S1, due to trauma with degenerative changes, currently evaluated as 40 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1975.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Travel Board hearing was held before the undersigned in September 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  The Veteran was also granted a 30-day abeyance period for the submission of additional evidence to support his claim of service connection for a heart condition.  The Veteran thereafter submitted additional evidence without a waiver of RO review.

The Board subsequently remanded the case for additional development in August 2011.  That development has been completed and the case is once again before the Board.

The matter of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center, in Washington, DC.  VA will notify the Veteran if any further action on his part is required.


FINDINGS OF FACT

1.  A preponderance of the evidence of record does not demonstrate the existence of a current heart disability, to include ischemic heart disease.

2.  The Veteran's service-connected lumbar laminectomy and discectomy, L5-S1, due to trauma with degenerative changes has been manifested by symptoms requiring physician-prescribed bed rest for at least six weeks during a twelve-month period; unfavorable ankylosis of the entire spine has not been shown.

3.  The Veteran's service-connected lumbar spine disability renders him unable to secure or follow substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Service connection for a heart condition is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for a 60 percent (but no higher) disability rating for service-connected lumbar laminectomy and discectomy, L5-S1, due to trauma with degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5243 (2011). 

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In a claim for increase, to include a claim for TDIU, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

For the claim for entitlement to TDIU, inasmuch as the determination below constitutes a full allowance of that claim, there is no reason to belabor the impact of the VCAA on this matter since any error in notice content or timing or in the duty to assist is harmless.

For the claims related to heart and back disabilities, the Veteran was issued two VCAA letters in March 2006, which was prior to issuance of the May 2006 rating decision on appeal.  The first March 2006 letter specifically advised him of the evidence needed to substantiate service-connection and increased rating claims, and outlined his responsibilities and those of VA in obtaining relevant evidence.  Pursuant to Dingess, the second March 2006 letter described in detail how VA assigns a disability rating and effective date following a grant of service connection.  These March 2006 letters complied with VA's duty to notify under 38 C.F.R. § 3.159(b). 

All relevant evidence necessary for an equitable resolution of the issues on appeal has also been identified and obtained, to the extent possible.  The evidence of record includes the reports of March 2006, July 2007, and December 2011 VA examinations on the back and a December 2011 VA examination addressing the claimed heart condition; Social Security Administration (SSA) records; private treatment records; multiple lay statements; and the transcript of the September 2010 hearing before the undersigned.  In its August 2011 Remand, the Board directed the AOJ to request records from the Veteran's private treatment providers, Drs. D.Z., J.M., Cougar, Caldwell, and McDonald.  In August 2011, the AOJ sent the Veteran a letter requesting that he submit VA Form 21-4142, Authorization and Consent to Release Information to VA, for these records.  The Veteran did not respond to this request; therefore, VA was unable to obtain any of these identified records.  See generally Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  The Veteran and his representative have not identified any other outstanding relevant evidence.  

Regarding whether there was substantial compliance with the Board's August 2011 Remand directives, the AOJ attempted to obtain the outstanding identified private treatment records and VA examinations were conducted for the back disability and heart condition in December 2011.  These VA examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The VA examiners completed all necessary testing, examined the Veteran, reviewed his claims file, and, to the extent necessary, provided the opinions requested by the August 2011 Remand.  

The appeal was readjudicated by an April 2012 Supplemental Statement of the Case (SSOC).  The August 2011 Remand instructed that when readjudicating the claim the AOJ should consider any evidence the Veteran had submitted without a waiver of AOJ initial review.  The April 2012 SSOC did not specifically indicate that such evidence had been reviewed.  Creation of the SSOC contemplates that the AOJ consider evidence added to the record since the Statement of the Case or the most recent SSOC.  See 38 C.F.R. § 19.31 (2011).  In this regard, "[t]here is a presumption of regularity that public officers perform their duties 'correctly, fairly, in good faith, and in accordance with law and governing regulations.'"  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Courts presume that, "'in the absence of clear evidence to the contrary,'" public officers have "'properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  Therefore, the Board presumes that the AOJ reviewed all of the pertinent evidence, including that submitted without a waiver of AOJ review, when readjudicating the claim in the April 2012 SSOC.  Neither the Veteran nor his representative has presented any arguments alleging that this duty was not discharged; they also have not presented any evidence to the contrary.  Thus, the presumption of regularity has not been rebutted.  The Board concludes that the April 2012 SSOC substantially complied with the August 2011 Remand instruction regarding the readjudication of the claim and that there was substantial compliance with the entirety of the Board's remand instructions related to the heart and back disability claims.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran also was provided an opportunity to set forth his contentions during the September 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2010 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for a Heart Condition

The Veteran alleges that he has a heart condition that is related to his service.  He has alleged that he began experiencing heart problems in service, including that he experienced shortness of breath and fatigue.  Board Hearing Tr. at 10.  He has alternatively asserted that his heart condition is related to exposure to herbicides during service. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was noted in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arteriosclerosis, cardiovascular-renal disease, endocarditis (which includes all forms of valvular heart disease), and myocarditis, when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In order to establish service connection for the claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  A March 2008 National Personnel Records Center (NPRC) record indicates that the Veteran served in Vietnam, but his exact tour dates were unclear.  A service personnel record shows he went to Vietnam in December 1970 and a February 1972 service treatment record indicates he returned from Vietnam in September 1971.  As this evidence shows the Veteran was in Vietnam during the pertinent time period, he is presumed to have been exposed to an herbicide agent. 

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2011). 

During the course of this appeal, VA added ischemic heart disease to the presumptive disabilities listed in 38 C.F.R. § 3.309(e) as being presumptively related to herbicide exposure.  75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  The final rule is applicable to claims pending before VA on August 31, 2010 and therefore applies to the Veteran's claim.  Id. at 53,202.  Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina".  38 C.F.R. § 3.309(e) (2011).

Crucial to the award of service connection is the first Hickson element, existence of a current disability.  Without it, service connection cannot be granted.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim"); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  

VA treatment records, the Veteran's September 2010 hearing testimony, an October 2010 letter from private physician D.W.C., and a December 2011 VA examination report address the first Hickson element.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).

VA treatment records reflect that general physical examinations throughout the period from April 1991 to March 2012 found the Veteran's heart had regular rate and rhythm without murmur or gallop.  April 1991 chest X-ray results reveal a normal limit heart size with no congestive heart failure.  

February 2008 VA treatment records reflect that the Veteran reported that he did not have chest pain, pressure, or diaphoresis.  He also indicated that he had a past medical history of angina and that he saw his cardiologist, Dr. D.W.C., in the previous year for angina.  

March 2008 and February 2009 VA treatment records show the Veteran denied cardiovascular problems, chest pain, or shortness of breath.  In February 2009, he additionally denied having palpitations, a history of rheumatic fever, valvular disease, or syncope.  In January and March 2012, heart examination results were noted to be regular.

At the September 2010 Board hearing the Veteran testified that his private physicians had told him he had angina.  Board Hearing Tr. at 7-8.

In an October 2010 letter, private physician D.W.C. states that the Veteran had a history of a prior myocardial infarction.  

On December 2011 VA examination, the Veteran reported that he had normal electrocardiograms (EKGs) in 1996 and 1998.  The examiner noted the October 2010 letter from Dr. D.W.C. reporting the history of a prior myocardial infarction.  The examiner stated that he did not find any evidence of a heart condition or heart studies in the Veteran's medical records.  Physical examination revealed a regular heart rate and rhythm and normal heart sounds.  The examiner found no evidence of cardiac hypertrophy or cardiac dilatation.  The results of December 2011 EKG and chest X-rays were normal.  Interview based METS testing revealed an activity level of 5-7 METS.  Based on his review of the medical records and on his physical examination and testing, the examiner concluded that the history of the Veteran having a prior myocardial infarction was questionable and found that there was no evidence of any heart disease including ischemic heart disease.  

In evaluating this evidence, the Board places substantial probative weight on the December 2011 VA examination report that concluded the Veteran did not have a heart disability and on the VA treatment records that show normal heart findings.  The December 2011 VA examiner conducted necessary testing, including an EKG and chest X-ray, and reviewed the Veteran's medical records, including the October 2010 letter from Dr. D.W.C., but concluded that there was no evidence the Veteran currently had a heart disability or that he had experienced a prior myocardial infarction.  The examiner's opinion is based on an examination of the Veteran and elicitation of his relevant medical history.  The report also reflects that pertinent evidence was considered in reaching his conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Additionally, the VA treatment records throughout the appeal period showing normal heart findings on physical examinations support the examiner's conclusion that the Veteran does not have a current heart disability.

The Board places little probative value on Dr. D.W.C.'s October 2010 letter noting a history of prior myocardial infarction because the letter does not provide a rationale for the statement that the Veteran experienced a prior myocardial infarction and does not explain whether this statement means that the Veteran has a current heart disability.  The Court has held that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  Since Dr. D.W.C. did not support his conclusion with an analysis the Board could weigh against any contrary opinion, the opinion does not provide sufficient detail and rationale to allow the Board to make a fully informed decision regarding the issue of whether the Veteran has a current heart disability.  As noted above, other competent and credible evidence of record indicates that the Veteran does not have a current heart disability.  Such evidence undermines the probative value of Dr. D.W.C.'s statement.  Specifically, the December 2011 VA examiner did not find any objective evidence in the records or on examination that the Veteran experienced a prior myocardial infarction.  Based on this lack of evidence, the examiner concluded that the history of such noted in Dr. D.W.C.'s letter was questionable.  Although the lack of contemporaneous medical evidence does not in and of itself undermine the credibility of an account, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Here, the December 2011 VA examiner has indicated that the lack of evidence showing a prior myocardial infarction raises questions that such an event occurred.  It is for these reasons that the Board places little probative weight on Dr. D.W.C.'s October 2010 letter.

The Veteran's statements at the September 2010 Board hearing and during VA treatment in February 2008 that he has angina and was being treated for that condition similarly hold little probative weight.  Although the Veteran is competent to report a contemporaneous medical diagnosis, the Board finds that his statements that he has been treated for angina are not credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, all competent and credible medical evidence of record during the appeal period has not revealed evidence of angina or any other heart condition.  

The Veteran has been asked on multiple occasions to provide evidence or authorize VA to obtain evidence from Dr. D.W.C. and other physicians to support his claim, but he has failed to fully respond to these requests.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, [s]he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  In September 2010, the undersigned specifically held the record open for thirty days to allow the Veteran to submit treatment records from the Veteran's private physicians, including cardiologist Dr. D.W.C.  Board Hearing Tr. at 9.  Although the Veteran submitted an October 2010 letter from Dr. D.W.C. in response to this request, he did not submit any treatment records showing treatment for a current heart disability.  Additionally, the AOJ sent him a letter in August 2011 asking him to provide evidence or authorize VA to obtain evidence from Dr. D.W.C. and other physicians to support his claim, but he failed to respond to this request.   

The law clearly provides that claimants in the VA system have "the responsibility to present and support" their claims.  38 U.S.C.A. § 5107(a) (West 2002).  In the instant case, the Veteran has failed to provide credible and probative medical evidence that may demonstrate that he has a current heart disability, including one that may qualify as ischemic heart disease for presumptive purposes under 38 C.F.R. § 3.309(e). 

Therefore, in the absence of credible evidence of a heart disability, the first Hickson element has not been met and the Veteran's claim fails on this basis alone.  The benefit sought on appeal is accordingly denied. 

III.  Increased Rating for a Lumbar Spine Disability

The Veteran was initially granted service connection for back strain and assigned a 20 percent rating in an unappealed May 1975 rating decision.  In January 2006, the Veteran filed an increased-rating claim for his back disability.  A May 2006 rating decision granted an increased 40 percent rating, effective January 16, 2006.  The Veteran appealed the 40 percent rating alleging that the symptomatology associated with his lumbar spine disability is more severe than that contemplated by the currently-assigned 40 percent rating.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1 (2011); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's lumbar spine disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243), whichever method results in the higher evaluation.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1) (2011). 

As noted above, the Veteran is currently in receipt of a 40 percent rating for his service-connected lumbar spine disability.  

In his October 2007 VA Form 9, Substantive Appeal, the Veteran reported that he spent many hours in bed and had difficulty getting out of bed because of his low back pain.

An August 2010 private treatment record from doctor of osteopathy J.M. recommends the Veteran stay on bed rest for 14 days.  A subsequent September 2010 treatment record from J.M. recommends the Veteran stay on bed rest for 28 days.  

The Board concludes that this evidence shows the Veteran has experienced incapacitating episodes having a total duration of at least six weeks during a twelve-month period.  Therefore, the criteria for a 60 percent disability rating for the service-connected lumbar spine disability have been satisfied.

A 60 percent rating is the highest evaluation available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 100 percent rating is available under the General Rating Formula for Diseases and Injuries of the Spine where there is unfavorable ankylosis of the entire spine with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  Unfavorable ankylosis is a condition in which the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id., Note (5) (2011). 

Unfavorable ankylosis of the entire spine is not present in this case.  Although treatment records and VA examination reports have consistently reflected a decreased range of low back motion, the medical evidence of record fails to demonstrate the presence of ankylosis.  Range of motion findings have been similar throughout the appeal period.  Most recently on December 2011 VA examination, the Veteran's active range of motion of the spine was forward flexion to 80 degrees with objective evidence of pain at 20 degrees, extension to 10 degrees with pain at zero degrees, bilateral lateral flexion to 15 degrees with evidence of pain at zero degrees, and bilateral lateral rotation to 20 degrees with pain at 10 degrees.  Cf. 38 C.F.R. § 4.71a, Plate V (2011) (showing ranges of motion of the thoracolumbar spine).  Because the Veteran is able to move his spine, by definition it is not immobile.  Therefore, ankylosis is not shown.  In the absence of evidence of unfavorable ankylosis of the entire spine, the Veteran does not meet the objective criteria necessary for a higher 100 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine. 

The General Rating Formula for Diseases and Injuries of the Spine also provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, Note (1) (2011).

The Veteran has not exhibited any neurologic impairment stemming from his low back disability that would necessitate a separate compensable disability rating.  The Board acknowledges the Veteran's complaints that he experiences radiculopathy into his lower extremities on a daily basis and a January 2008 letter from private physician D.Z. that indicates the Veteran experiences radiculopathy.  See Board Hearing Tr. at 11; March 2006 VA Examination Report; July 2007 VA Examination Report.  Additionally, on March 2006 VA examination he had absent deep tendon reflexes at the Achilles tendons and on July 2007 VA examination a small area of decreased sensation at the left lateral heel was shown.  These findings alone, however, do not reflect neurological impairment that warrants a separate compensable rating.  The March 2006 VA examination report shows that the Veteran had good strength and pinprick sensation in both lower extremities and that foot drop was negative bilaterally.  On July 2007 VA examination there was intact vibratory sensation and light filament sensation distally on the bilateral lower extremities, minus the small area of decreased sensation at the lateral left heel.  Neurological findings were normal on December 2011 VA examination.  Moreover, there is no medical evidence reflecting neurological symptoms such as foot drop or bowel and bladder dysfunction.  Accordingly, a separate compensable rating for neurologic impairment is not warranted.

The Board has also considered whether the Veteran could be assigned a separate compensable rating based on surgical scars associated with his service-connected lumbar spine disability.  The criteria for rating scars were revised, effective October 23, 2008.  The 2008 revised criteria apply only to claims filed on or after October 23, 2008 unless the Veteran requests that the AOJ review his evaluation under the 2008 revised criteria.  Since the Board is raising the matter of whether the Veteran is entitled to a separate rating for the surgical scars as a part of determining the appropriate evaluation for the lumbar spine disability, the Veteran did not have an opportunity to request review under the currently effective rating criteria.  Therefore, to ensure there is no prejudice to the Veteran, the Board will consider both the old and revised criteria in determining whether the Veteran is entitled to a separate rating for the surgical scars.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The pertinent rating criteria effective prior to and from October 23, 2008 are similar.  Under the criteria effective prior to October 23, 2008, a 10 percent rating was warranted for a superficial scar that was either painful or unstable (frequent loss of covering of the skin over the scar).  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (effective prior to October 23, 2008).  Under the criteria effective from October 23, 2008, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 2008).  

There is no evidence that lumbar spine surgical scars are painful or unstable.  On March 2006 VA examination the examiner noted two lumbar spine surgical scars.  Both were noted to be well-healed with good texture and good adherence.  No instability or pain was noted for either surgical scar.  On July 2007 VA examination it was noted the Veteran had a well-healed surgical scar.  On December 2011 VA examination it was noted that the scars were not painful or unstable.  Since the surgical scars are essentially asymptomatic, a preponderance of the evidence is against a finding that a separate compensable rating for the scars is warranted.  

Additionally, the Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding that "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).  The symptomatology of the Veteran's lumbar spine disability has not undergone any significant increase or decrease so as to warrant a rating in excess of 60 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2011).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's lumbar spine disability primarily involves pain and limitation of motion, which has required physician prescribed bed rest.  Such impairment is specifically contemplated by the rating criteria and the Veteran has been evaluated on that basis.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from the Veteran's lumbar spine disability would be in excess of that contemplated by the 60 percent rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  
In summary, for the reasons and bases expressed above, the Board has concluded that the criteria for a 60 percent rating, and no higher, have been met for the service-connected lumbar laminectomy and discectomy, L5-S1, due to trauma with degenerative changes.  The appeal is granted to that extent. 

IV.  TDIU

A June 2008 rating decision denied the Veteran's claim of entitlement to TDIU.  The Veteran did not file a Notice of Disagreement with this decision.  However, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Although the Veteran did not explicitly disagree with the June 2008 rating decision's denial of TDIU, the Board concludes that since he has continued to allege that he is entitled to a higher disability rating for his service-connected lumbar spine disability, the claim for entitlement to TDIU is a part of that appeal and the Board appropriately has jurisdiction over the claim.

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011). 

In the instant case, as a result of the decision above granting the Veteran an increased 60 percent rating for his service-connected lumbar spine disability, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  The Veteran is also service-connected for post-traumatic stress disorder, evaluated as 30 percent disabling, effective September 15, 2010.

As the Veteran meets the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a), the Board's inquiry turns to whether he is able to secure or follow a substantially gainful occupation.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

A September 1998 SSA decision concludes the Veteran was unable to perform any work activity on a regular and continuing basis because of his lumbar spine disability.  The decision notes the Veteran had skilled work experience, but found that his back disability caused residual functional capacity with extreme exertional and non-exertional limitations.

In his January 2007 Notice of Disagreement with the May 2006 rating decision that addressed the evaluation of the service-connected lumbar spine disability, the Veteran reported that he took medical disability retirement eleven years previously because of his back disability.

A January 2008 letter from Dr. D.Z. reports the Veteran has chronic back pain that rendered him unable to work either at a sedentary job or an active job.

During March 2008 VA treatment, the Veteran reported that he was currently receiving disability benefits due to his back disability.  He stated that he had worked at the Dallas VA until twelve years ago.

On December 2011 VA examination, the examiner concluded that the Veteran's service-connected lumbar spine disability impacted his ability to work.  Specifically, the examiner stated that the Veteran was unable to engage in repetitive bending, standing, lifting, walking, or prolonged sitting and could not tolerate either manual labor or sedentary work.  

Given this evidence, and resolving any remaining doubt in favor of the Veteran, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected low back disability.  38 U.S.C.A. § 5107(b) (West 2002).  Entitlement to TDIU is therefore granted. 


ORDER

Service connection for a heart condition is denied.

A 60 percent (but no higher) rating for service-connected lumbar laminectomy and discectomy, L5-S1, due to trauma with degenerative changes is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran seeks service connection for bilateral hearing loss.  Before the Board can adjudicate this claim on the merits, additional development is required.

The Board remanded the Veteran's claim of service connection for bilateral hearing loss in August 2011 to secure a clarifying medical opinion.  Specifically, the Board concluded that the Veteran's statements that he had in-service noise exposure from being stationed near the flight line as a weather observer and that his noise exposure after service was not significant were credible.  Therefore, the Board found that the July 2007 VA examiner's opinion was inadequate because it did not appear the examiner had considered the Veteran's competent and credible statements regarding the extent of his in-service and post-service noise exposure.  The Board remanded to have either the July 2007 VA examiner provide a clarifying opinion or to have another VA examiner review the record and provide an opinion.  The remand instructions stated that the examiner must provide a complete rationale for any opinion provided. 

In December 2011, the Veteran appeared for an audiology evaluation before a different examiner than the one who completed the July 2007 VA examination.  In a January 2012 Addendum opinion, the December 2011 examiner reviewed the Veteran's claims file and opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in his military service.  The rationale provided for this opinion was that in-service entrance and exit audiometry results revealed hearing sensitivity within the range of normal.  The examiner noted threshold shifts at two frequencies in the left ear and at one frequency in the right ear, but noted that these shifts still remained in the normal range.  The examiner noted that the Veteran reported noise exposure in service from his duties as a weather observer.  

Although the December 2011 examiner appears to have considered the Veteran's reports regarding noise exposure in service to be credible, the rationale provided for the opinion is not complete.  Specifically, the rationale appears to be based on the normal hearing sensitivity findings noted at service entrance and exit.  However, 38 C.F.R. § 3.303(d) clearly states that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Thus, a rationale that the Veteran's hearing sensitivity was normal on separation is not sufficient to aid the Board in making an informed decision on the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Although the Board regrets continuing to delay adjudication of the Veteran's case, the Board has no choice but to remand the case again to ensure that VA's duty to assist by obtaining an adequate medical opinion is satisfied.  


Accordingly, the case is REMANDED for the following actions:

1.  Request a records review and medical opinion from an examiner other than the examiner who completed the December 2011 examination and January 2012 Addendum opinion.  The claims folder should be made available to and be reviewed by the examiner in conjunction with this request.  

For purposes of this request, the examiner should accept as true the Veteran's statements to the effect that he had noise exposure during service from being stationed near the flight line as a weather observer and that noise exposure after service was not significant.  

The examiner should specifically address the following question:

Is it at least as likely as not (50 percent or greater) that bilateral hearing loss is related to any incident of military service, including claimed in-service noise exposure?   

A report of the clarifying opinion should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  In providing a rationale, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


